PS 8
(8/88)
               Case 1:18-cr-00410-RP Document 610 Filed 02/11/21 Page 1 of 2
                                 UNITED STATES DISTRICT COURT
                                              for the
                                      Western District of Texas



U. S. A. vs. Francisco Javier Muniz                                 Docket No. 1:18CR00410-015

                        Petition for No Action on Conditions of Pretrial Release

         COMES NOW         Daniel Palomares     , U.S. PRETRIAL SERVICES OFFICER, presenting an
official report upon the conduct of defendant Francisco Javier Muniz who was placed under pretrial
release supervision by the U.S. Magistrate Judge Susan Hightower sitting in the court at Austin , on
the 19th       day of September , 2019 under the following conditions:

         See Appearance Bond an Order Setting Conditions of Release dated September 19, 2019.

            RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT AND FOR CAUSE AS FOLLOWS:

U.S. Pretrial Services alleges the defendant has violated the following condition(s) of his release:

7(m) Not use or unlawfully possess a narcotic drug or other controlled substances defined in 21
U.S.C. §802, unless prescribed by a licensed medical practitioner.

On December 18, 2020, the defendant submitted a urinalysis that results were positive for cocaine. On
January 22, 2020, the defendant admitted to the illegal use of a prohibited controlled substances as
indicated in the respective test result.

On November 5, 2019, the defendant successfully completed a 30-day inpatient substance abuse
treatment program at Christian Farms treatment facility. Furthermore, on April 29, 2020, the defendant
successfully completed outpatient substance abuse treatment at Hill Country Counseling in Austin,
Texas.

The defendant has been admonished for positive drug test and warned that any future illicit drug use
may result in the revocation of his pretrial release. This officer respectfully recommends that the
defendant be allowed to remain on bond and attend outpatient substance abuse treatment sessions
twice a month. As a corrective and controlling measure, the defendant will be subject to an increased
frequency of drug testing, which will be monitored by the U.S. Pretrial Services Office closely.

This information is being provided to the Court as information only, and no action is being requested at
this time. The U.S. Attorney’s office has been advised of this violation and have agreed of our proposed
course of action at this time.
            Case 1:18-cr-00410-RP Document 610 Filed 02/11/21 Page 2 of 2


                                                   Respectfully submitted,




                                                   Daniel Palomares
                                                   U.S. Pretrial Services Officer

                                                   Place: Austin, Texas
                                                   Date: February 11, 2021




               ORDER OF COURT

Considered and ordered this 11th day of February
2021 and ordered filed and made a part of the
records in the above case.


Judge Susan Hightower
U.S. Magistrate Judge
